 Case 19-14443      Doc 14   Filed 06/21/19 Entered 06/21/19 01:35:58            Desc Main
                               Document     Page 1 of 1




                                          Certificate Number: 03088-ILN-DE-033000844
                                          Bankruptcy Case Number: 19-14443


                                                        03088-ILN-DE-033000844




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on June 20, 2019, at 9:46 o'clock PM CDT, Yvonne B
Florenosos completed a course on personal financial management given by
internet and telephone by Debt Education and Certification Foundation, a
provider approved pursuant to 11 U.S.C. 111 to provide an instructional course
concerning personal financial management in the Northern District of Illinois.




Date:   June 20, 2019                     By:      /s/Doug Tonne


                                          Name: Doug Tonne


                                          Title:   Counselor
